DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/KR2018/001830 02/12/2018
FOREIGN APPLICATIONS
KOREA, REPUBLIC OF 10-2017-0083906 06/30/2017
KOREA, REPUBLIC OF 10-2017-0184905 12/29/2017

This office action is in response to Applicant’s amendment submitted August 19, 2022.  Claims 1-2, 4-10, and 13-18 are pending.  
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.
The following rejections of record are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-1617379, published April 26, 2016).  US 2018/0179604 A1 (cited on IDS) is used as an English equivalent.
Kim teaches a psicose (allulose) crystal having a long diameter of 486.7 µm.  See Figure 1.  Figure 3 is an X-ray diffraction pattern of the psicose crystal, and it appears to show peaks at the claimed angles of diffraction.  From Figure 1, it is clear that crystals containing a short diameter between 50 and 1,000 µm are present because the length of the crystals is shown, and the minor diameter can be approximately inferred by comparing the length and the width of the crystals.
In addition to the X-ray diffraction pattern disclosed by Kim, all of the claimed properties are considered to be inherent properties of Kim’s psicose crystal because Kim’s crystal was prepared in the same way as the crystal in the current application.  A high-purity psicose syrup was concentrated to 82 Bx and cooled gradually, thereby forming crystals [0079].  The width x length diameter ratio of the rectangular crystal is 1 x 4 on average and it contained diffraction angles at 15.35, 18.83, 30.95, and 47.15 [0080].
	A mixed granule of psicose and glucose was prepared [0080]-[0084].  This is considered to be a sweetener composition further comprising a monosaccharide.
Response to Arguments
	Applicant argues that Kim is silent about a peak at 31.87 ± 0.2° in the X-ray spectroscopy.  This argument is not persuasive because Kim provides the entire X-ray diffraction pattern in Figure 3, and peaks can be seen at the claimed positions.  The Declaration of Go-Eun Kim submitted August 19, 2022 states that the psicose crystal of Kim does not have an angle of diffraction of 31.87° as a major peak, and the only peaks mentioned in the declaration are 15.35, 18.83, 30.95, 47.15.  These are also the peaks specifically mentioned by Kim in paragraph [0081], but Kim provides the entire X-ray diffraction pattern which does appear to show a peak at around the claimed position.  
	Applicant argues that Kim’s process is different from the process used in the current application because Kim does not add seeds.  This argument is not persuasive because there is no evidence that the addition of seeds results in a different crystal structure.  To the contrary, the current specification states that addition of a seed is for the purpose or increasing the production rate and the size of the crystal (page 7).

	Claim(s) 1-2, 4-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2016-0046143, published April 28, 2016, cited on IDS).  US 20170313734 is used as an English equivalent.
	Kim teaches a psicose crystal having a grain size of MA 373.9 and a purity of 99.8%.  The crystal was prepared by concentrating a psicose solution having a purity of 95% was concentrated to 80 Brix and cooled to crystallize [0041].  The examiner assumes that MA 373.9 is the same as a diameter of 376.9 µm because it was given as such in the decision of refusal for Japanese Patent Application No. 2019-569276 dated July 25, 2021.  Mixtures of psicose and glucose were prepared [0100], which meets the limitation of claims 15-16.
The claimed properties are considered to be inherent properties of Kim’s psicose crystal because Kim’s crystal was prepared in the same way as the crystal in the current application (highly purified psicose solution was concentrated to 80 Brix and cooled to crystallize).
Response to Arguments
Applicant argues that Kim is silent about the X-ray diffraction pattern of the crystal.  As set forth in the rejection, the properties of the crystal are assumed to be inherent because Kim’s crystal was prepared in the same way as the crystal in the current application.
Applicant argues that Kim’s crystal was prepared by faster cooling than the process in the current application and with addition of additional psicose solution, which is a different process.  This argument is not persuasive because there is no evidence on the record that the cooling rate results in a different crystal structure.  To the contrary, page 6-7 of the current specification state that the cooling rate affects the time for forming a crystal and the size of the crystal.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1617379) in view of Kim (KR 10-2016-0046143, cited on IDS).
Kim ‘379 teaches as set forth above.  The above rejection states that the properties of the crystal, including purity, are inherent because the crystal was prepared the same way as the crystal in the current application.  Kim is silent about the purity of the crystal.
Kimi ‘143 teaches a method for preparing a psicose crystal of more than 99% purity [0041].
In the event that the Kim ‘379 crystal did not meet the claimed purity limitation, it would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a pure crystal.  The skilled artisan would prepare the pure crystal because it is intended for human consumption.  The skilled artisan would have a reasonable expectation of success because methods for preparing very pure psicose crystals are known, as taught by Kim ‘143.
Response to Arguments
Applicant’s arguments are the same as those addressed above for the Kim references.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623